DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,684,901 (Zabara) in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara, herein referred to as “Zabara ‘657”).
Regarding claim 1, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract; reference claim 1; Figure 4), the method comprising the steps of:
identifying a target area of a patient's body for treatment (Figure 4, 110) (col. 25, lines 21-27; reference claim 1);
isolating the target area from surrounding areas of the patient's body (Figure 4, 112) (col. 25, lines 21-27; reference claim 1);
applying a magnetic field affecting at least a portion of the target area (Figure 4, 116) (col. 25, lines 21-27; reference claim 1);
selecting low frequency treatment parameters for a low frequency electromagnetic radiation treatment session (Figure 4, 150) (col. 25, lines 28-31; reference claim 1);
selecting radio frequency treatment parameters for a radio frequency electromagnetic radiation treatment session (Figure 4, 160) (col. 25, lines 28-31; reference claim 1);
applying an amount of low frequency electromagnetic radiation to the target area in accordance with the low frequency treatment parameters (Figure 4, 156) (col. 25, lines 28-47; Figure 4; reference claim 1);
applying an amount of radio frequency electromagnetic radiation to the target area in accordance with the radio frequency treatment parameters (Figure 4, 166) (col. 25, lines 28-47; Figure 4; reference claim 1);
terminating the application of the low frequency electromagnetic radiation to the target area (Figure 4, 157) (col. 25, lines 37-47; reference claim 1);
terminating the application of the radio frequency electromagnetic radiation to the target area (Figure 4, 167) (col. 25, lines 37-47; reference claim 1); and
measuring a response to the low frequency electromagnetic radiation treatment session and the radio frequency electromagnetic radiation treatment session (abstract; col. 9, lines 19-28; reference claim 1); 
wherein the human disorder is one or more viral infections (col. 10, lines 42-51).
Zabara teaches a response of the target tissue is measured, and the target tissue may include a brain (abstract; col. 9, lines 19-28; reference claim 1; brain, col. 10, lines 32-42). Zabara does not teach the response is measured using one or more techniques selected from the group consisting of electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof.
However, Zabara ‘657 teaches a method for treating a human disorder with electromagnetic radiation (abstract), comprising: applying electromagnetic stimulation to a target area of a patient’s body including a brain or other target location ([0022]; [0024]; [0028]), and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zabara such that the response is measured via EEG as taught by Zabara ‘657, because Zabara ‘657 teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding claim 2, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches the one or more viral infections include influenza (col. 10, lines 42-47).
Regarding claim 3, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a parallel treatment regimen (Figure 4; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 3), and does not teach the treatment is applied in a series regimen.
However, Zabara teaches an alternative embodiment wherein the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a series treatment regimen (Figure 5; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zabara and Zabara ‘657 such that the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a series treatment regimen as taught by Zabara in Figure 5, because applying the low frequency and radio frequency electromagnetic radiation in series or in parallel are suitable alternative treatment methods depending on the needs of the individual patient determined by a practitioner (col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44).
Regarding claim 4, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a parallel treatment regimen (Figure 4; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 3).
Regarding claims 5 and 11, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches each of the low frequency treatment parameters and each of the radio frequency treatment parameters comprise at least one of: a pulse frequency, a pulse duration, an induced electrical current, a magnetic flux density, and a treatment session exposure time (col. 25, lines 28-36; reference claim 7).
Regarding claims 6-10, 12, and 13, Zabara in view of Zabara ‘657 teaches all the limitations of claim 5 or 10. Zabara teaches selecting the pulse frequency for the low frequency electromagnetic radiation to be in a range of about 0.5 Hz to 1000 Hz, the pulse duration for the low frequency electromagnetic radiation to be less than or equal to about 300 ms, the induced electrical current for the low frequency electromagnetic radiation to be between about 0.1 milliampere and about 1 ampere, a magnetic flux density is between about 0.5 T and 10 T, wherein the treatment exposure time is between about five seconds and about thirty minutes (col. 23, lines 4-22; reference claims 7-12), and selecting the pulse frequency for the radio frequency electromagnetic radiation to be in a range of about 5 MHz to 60 MHz (RF radiation: col. 6, lines 30-52; col. 13, lines 29-36; col. 14, line 58-col. 15, line 4).
Regarding claim 14, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches the target area is a virally-infected cell or tissue (col. 10, lines 42-51).
Regarding claims 15 and 16, Zabara in view of Zabara ‘657 teaches all the limitations of claim 1. Zabara teaches a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body; wherein the source comprises at least one coil (col. 11, lines 14-18 and lines 64-67; col. 12, lines 13-34; col. 14, lines 1-47; col. 15, lines 2-4; col. 25, lines 63-66).
Regarding claim 17, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract; reference claim 13), the method comprising the steps of:
identifying a target area of a patient's body for treatment (reference claim 13);
isolating the target area from surrounding areas of the patient's body (reference claim 13);
generating a magnetic field affecting at least a portion of the target area (reference claim 13);
selecting initial low frequency treatment parameters for an initial low frequency electromagnetic radiation treatment session (reference claim 13);
selecting initial radio frequency treatment parameters for an initial radio frequency electromagnetic radiation treatment session (reference claim 13);
applying an initial amount of low frequency electromagnetic radiation to the target area in accordance with the initial low frequency treatment parameters, wherein the low frequency electromagnetic radiation comprises pulsed low frequency electromagnetic radiation (col. 11, lines 8-14; col. 25, lines 28-47; reference claim 13);
applying an initial amount of radio frequency electromagnetic radiation to the target area in accordance with the initial radio frequency treatment parameters, wherein the radio frequency electromagnetic radiation comprises pulsed radio frequency electromagnetic radiation (col. 12, lines 2-10; col. 25, lines 28-47; reference claim 13);
terminating the application of the low frequency electromagnetic radiation to the target area (reference claim 13);
terminating the application of the radio frequency electromagnetic radiation to the target area (reference claim 13);
measuring a response to the initial low frequency electromagnetic radiation treatment session and the initial radio frequency electromagnetic radiation treatment session (reference claim 13);
evaluating the measured response to the initial low frequency electromagnetic radiation treatment session and the initial radio frequency electromagnetic radiation treatment session (reference claim 13);
- 49 -Attorney Docket No. 365379-7005US1(00020)selecting subsequent low frequency treatment parameters for a subsequent low frequency electromagnetic radiation treatment session (reference claim 13);
selecting subsequent radio frequency treatment parameters for a subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);
initiating the subsequent low frequency electromagnetic radiation treatment session (reference claim 13);
initiating the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);
applying a subsequent amount of low frequency electromagnetic radiation to the target area in accordance with the subsequent low frequency treatment parameters (reference claim 13);
applying a subsequent amount of radio frequency electromagnetic radiation to the target area in accordance with the subsequent radio frequency treatment parameters (reference claim 13);
terminating the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);
measuring a response to the subsequent low frequency electromagnetic radiation treatment session and the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13); and 
evaluating the measured response to the subsequent low frequency electromagnetic radiation treatment session and the subsequent radio frequency electromagnetic radiation treatment session (claim 13; col. 8, line 59-col. 9, line 28); 
wherein the human disorder is one or more viral infections (col. 10, lines 42-51).
Zabara teaches a response of the target tissue is measured, and the target tissue may include a brain (abstract; col. 9, lines 19-28; reference claim 1; brain, col. 10, lines 32-42). Zabara does not teach the response is measured using one or more techniques selected from the group consisting of electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof.
However, Zabara ‘657 teaches a method for treating a human disorder with electromagnetic radiation (abstract), comprising: applying electromagnetic stimulation to a target area of a patient’s body including a brain or other target location ([0022]; [0024]; [0028]), and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zabara such that the response is measured via EEG as taught by Zabara ‘657, because Zabara ‘657 teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding claim 18, Zabara in view of Zabara ‘657 teaches all the limitations of claim 17. Zabara teaches the viral infection includes influenza (col. 10, lines 42-47).
Regarding claim 19, Zabara in view of Zabara ‘657 teaches all the limitations of claim 17. Zabara teaches the method further comprises doping the target area with an amount of a magnetic substance to enhance the efficiency of the radio frequency electromagnetic radiation treatment sessions (col. 14, lines 39-47; reference claim 19).
Regarding claim 20, Zabara in view of Zabara ‘657 teaches all the limitations of claim 17. Zabara teaches a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body (col. 11, lines 14-18 and lines 64-67; col. 12, lines 13-34; col. 14, lines 1-47; col. 15, lines 2-4; col. 25, lines 63-66).
Response to Arguments
Applicant’s arguments, see page 7, filed 26 August 2022, with respect to the informality objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 28 February 2022 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 28 February 2022, with respect to the rejections of claims 1, 17, and their dependents under 35 U.S.C. 102 and 103, as well as the double patenting rejections have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new grounds of rejection is made in view of Zabara and at least Zabara ‘657 in combination as these references better teach and/or suggest applicant’s claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,684,901 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara). 
Regarding instant claim 1, claim 1 of the ‘901 patent recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘901 patent lies in that instant claim 1 recites a “method of treating a human disorder”, “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘901 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘901 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘901 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 2, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-11 and 13, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2, 3, and 7-12 of the ‘901 patent recites all that is recited in instant claims 3-11 and 13.
Regarding instant claim 14, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 14. 
Regarding instant claim 17, claim 13 of the ‘901 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 13 of the ‘901 patent lies in that instant claim 17 recites a “method of treating a human disorder”, “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 17 of the ‘901 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 17 of the ‘901 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 13 of the ‘901 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 18, claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 17. Claim 19 of the ‘901 patent recites all that is recited in instant claim 19.
Claims 12, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,684,901 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 1 or 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 12, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 12 (which encompasses all the limitations of instant claim 1). The difference between instant claim 12 and claim 1 of the ‘901 patent lies in that instant claim 12 recites “selecting the pulse frequency in a range of about 5 MHz to 60 MHz”, which is not recited in claim 1 of the ‘901 patent.
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the pulse frequency of the electromagnetic radiation is in a range of 5 MHz to 60 MHz (27±0.5 MHz, [0042]). It would have been obvious before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘901 patent and Zabara such that the radiofrequency electromagnetic radiation has a pulse frequency in a range of about 5 MHz to 60 MHz as taught by Whelan et al., because Whelan et al. teaches a pulse frequency in this range, particularly 27±0.5 MHz, is beneficial for treating human disorders ([0042]; [0064]).
Regarding instant claims 15, 16, and 20, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claims 15 and 16 (which encompasses the limitations of claim 1), and claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claims 15 and 16 and claim 1 of the '901 patent lies in that claims 15 and 16 further require a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil, which is not required by claim 1 of the '901 patent. The difference between instant claim 20 and claim 13 of the '901 patent lies in that claim 20 further requires a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body, which is not required by claim 13 of the '901 patent.
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation includes at least one coil (Figure 1, antenna, 16), and is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 13 of the '901 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).
Claims 1-11, 13, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,233,257 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara).
Regarding instant claim 1, claim 1 of the ‘257 patent recites all that is recite in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘257 patent lies in that instant claim 1 recites a “method of treating a human disorder”, “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘901 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘257 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘257 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 2, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-11 and 13, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2-9 of the ‘257 patent recites all that is recited in instant claims 3-11 and 13.
Regarding instant claim 14, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 14.
Regarding instant claim 17, claim 15 of the ‘257 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 15 of the ‘257 patent lies in that instant claim 17 recites a “method of treating a human disorder”, “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 15 of the ‘257 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 15 of the ‘257 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 15 of the ‘257 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 18, claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 17. Claim 19 of the ‘257 patent recites all that is recited in instant claim 19.
Claims 12, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,233,257 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 1 or 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 12, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 12 (which encompasses all the limitations of instant claim 1). The difference between instant claim 12 and claim 1 of the ‘257 patent lies in that instant claim 12 recites “selecting the pulse frequency in a range of about 5 MHz to 60 MHz”, which is not recited in claim 1 of the ‘257 patent.
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the pulse frequency of the electromagnetic radiation is in a range of 5 MHz to 60 MHz (27±0.5 MHz, [0042]). It would have been obvious before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘257 patent and Zabara such that the radiofrequency electromagnetic radiation has a pulse frequency in a range of about 5 MHz to 60 MHz as taught by Whelan et al., because Whelan et al. teaches a pulse frequency in this range, particularly 27±0.5 MHz, is beneficial for treating human disorders ([0042]; [0064]).
Regarding instant claims 15, 16, and 20, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claims 15 and 16 (which encompasses the limitations of claim 1), and claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claims 15 and 16 and claim 1 of the ‘257 patent lies in that claims 15 and 16 further require a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil, which is not required by claim 1 of the ‘257 patent. The difference between instant claim 20 and claim 15 of the ‘257 patent lies in that claim 20 further requires a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body, which is not required by claim 13 of the '257 patent.
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation includes at least one coil (Figure 1, antenna, 16), and is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 15 of the '257 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,914 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara).
Regarding instant claim 1, claim 1 of the ‘914 patent recites all that is recite in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘914 patent lies in that instant claim 1 recites a “method of treating a human disorder” “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘914 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘914 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘914 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 2, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-13, 15, and 16, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2-15 of the ‘914 patent recites all that is recited in instant claims 3-13, 15, and 16.
Regarding instant claim 14, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 14.
Regarding instant claim 17, claim 16 of the ‘914 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 16 of the ‘914 patent lies in that instant claim 17 recites a “method of treating a human disorder” “wherein said response is measured using one or more techniques comprising one or more selected from the group consisting of: electroencephalography (EEG), electrocardiography (ECG), and one or more combinations thereof”, and “wherein the human disorder is one or more viral infection”, which is not recited in claim 16 of the ‘914 patent.
However, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract), comprising: identifying a target area of a patient’s body for treatment which includes a brain or other target location ([0022]; [0024]; [0028]), applying electromagnetic stimulation in conjunction with magnetic stimulation to the target area, and measuring a response to the electromagnetic stimulation via EEG ([0024]), wherein the human disorder is one or more viral infections ([0013]; [0022]; [0068]-[0069]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the ‘914 patent to treat one or more human viral infections as taught by Zabara, because Zabara teaches such stimulation is effective in treating a variety of human disorders including viral infections ([0013]; [0022]; [0068]-[0069]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the ‘914 patent such that the response is measured via EEG as taught by Zabara, because Zabara teaches electroencephalography provides a means to noninvasively determine a physiological response of the target area to the stimulation for determining whether stimulation parameters should be modified or further stimulation provided ([0024]; [0041]-[0042]).
Regarding instant claim 18, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 17. Claim 17 of the ‘914 patent recites all that is recited in instant claim 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,914 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 20, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claim 20 and claim 16 of the ‘914 patent lies in that claim 20 further requires a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body, which is not required by claim 16 of the '914 patent.
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the '914 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0033297 (Sliwa): electrical and magnetic stimulation applied to a neural target, response measured via EEG or ECG (abstract; [0058])
U.S. Patent Application Publication No. 2014/0257438 (Simon et al.): electromagnetic stimulation applied to a target, response measured via EEG or ECG (abstract; [0229])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791